Citation Nr: 1139756	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1982 to September 1982.  He had additional service with a unit of the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which found that new and material evidence had not been received and denied reopening of service connection for a low back disability.  The case was appealed to the Board and, in an April 2011 decision, service connection for a low back disorder was reopened.  The Board remanded the issue for de novo review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the VA Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this Veteran's case, on de novo review, the Board notes that there is competent evidence of a current disability or persistent or recurrent symptoms of a low back disability.  An MRI study performed in February 2010 disclosed degenerative joint disease of the lumbar spine.

With regard to injury, disease, or event in service or a service-connected disability, there is also some evidence establishing that an event, injury, or disease occurred in service.  The Veteran's service treatment records (STRs) show that he was noted to have left paraspinal tenderness on examination in November 2004.  The evidence also shows that service connection has been established for a left ankle disability of degenerative joint disease.  

On the question of relationship of current disability to service or a service-connected disability, there is also some indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with the service-connected left ankle disability.  The Veteran has contended that his current low back disability, diagnosed as degenerative joint disease of the lumbar spine, is related to his service-connected left ankle disability.  He has contended that the left ankle disability affects the way he walks, causing him to favor the left side. He believes this has aggravated his low back disorder. 

Further, the Board finds that there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  While an examination was conducted in July 2009 to investigate this possibility, that examination found no evidence of a low back disability.  A later MRI study, performed in February 2010 disclosed degenerative joint disease of the lumbar spine; therefore, the July 2009 medical opinion is based upon the factual assumption of no current disability, where the evidence of record now shows a current disability of the low back.  As the Veteran has also asserted the theory that his low back disability is secondary to the service-connected left ankle disability, an opinion on the secondary service connection question is also necessary to decide this claim. 

Under these circumstances, the case must be returned for additional examination and medical nexus opinions on the questions of whether the Veteran's current low back disability is related to service or to the service-connected left ankle disability.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA medical examination to ascertain the likely etiology of his low back disability.  The examiner should be requested to render the following opinions:
		A)  Is it at least as likely as not (probability 50 percent of more) that the low back disability is related to service?  In rendering this opinion, please discuss the evidence of left paraspinal tenderness on examination in service in November 2004.
		B)  Is it at least as likely as not (probability 50 percent of more) that the low back disability is caused by the service-connected left ankle disability?  
		C)  Is it at least as likely as not (probability 50 percent of more) that the low back disability is aggravated by the service-connected left ankle disability?  For purposes of this question, the examiner should understand that aggravation means a permanent increase in severity beyond the natural progression of the disease.

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue of service connection for a low back disability, including as secondary to (caused or aggravated by) service-connected left ankle disability.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

